EXHIBIT 10.1

LETTER FROM ALBERT WONG & CO., CPA


December 29, 2010
Office of the Chief Accountant
SECPS Letter File
Mail Stop 9-5
Securities and Exchange Commission
450 Fifth Street, N.W.
Washington, D.C. 20549
Re: Oakridge International Corporation



Dear Sirs/Madams:


We have read the statements that we understand Oakridge International
Corporation will include under Item 4.01 of the Form 8-K report, dated December
29, 2010, it will file regarding the recent change of auditors. We agree with
such statements made regarding our firm.

Very truly yours,

/s/ Albert Wong & Co.
Certified Public Accountants